BAKES, Justice.
Plaintiff-respondents Wayne Smith and Patricia Smith brought an action seeking to compel the defendant-appellants, Ida Smith, Phillip Smith and Alvie Smith, to convey legal title to a ranch located in Owyhee County, Idaho, and to account for the purchase price. The district court entered a judgment ordering such a conveyance and determining the balance due from plaintiffs to defendants in an accounting. The defendant-appellants have set out twelve assignments of error, all but one of which relate to the sufficiency of the evidence to sustain the judgment of the trial court. We have reviewed the evidence and find that as to those assignments which are relevant to the disposition of this appeal there was substantial, though conflicting evidence to sustain those findings and therefore that portion of the trial court’s action is affirmed. Ivie v. Peck, 94 Idaho 625, 495 P.2d 1110 (1972).
Appellant’s assignment of error number 12 relates to certain alleged hearsay declarations of A. D. Smith, deceased. Those declarations were testified to by at least one witness who was not a party to the proceeding, and therefore properly admitted. I.C. § 9-202(3). See Quayle v. Mackert, 92 Idaho 563, at p. 568, 447 P.2d 679 (1968); In re Kilgore’s Estate, 86 Idaho 386, at p. 393, 387 P.2d 16 (1963). Bell, Handbook of Evidence for the Idaho Lawyer, 2d Ed. (1972), at p. 136 et seq., and p. 143 et seq.
Affirmed. Costs to respondent.
SHEPARD, C. J., and DONALDSON, McQUADE and McFADDEN, JJ., concur.